DETAILED ACTION
This is an Allowance based on the 17/194,738 application filed on 03/08/2021 and which claims as originally filed have been considered in the ensuing action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
An election/restriction was conducted in parent application 16/419,911, however, all of the independent claims are directed towards a first and second boom, only found in Species A (Figures 1-16).

Priority
Application 17/194,738 is a continuation of application 16/419,911, now US Patent 10,940,358 which  is a Continuation of application 15/491,540 filed on 04/19/2017, now US Patent 10,300,328, which claims priority to a provisional filed 04/19/2016. Application 16/419,911 has priority to 04/19/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2021 and 04/07/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a biasing member in claims 9 and 17; the biasing member is shown to be springs in Figure 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Terminal Disclaimer
The Terminal Disclaimer filed and approved on 03/17/2021 and overcomes any double patenting rejection with parent application 15/491,540, now US Patent 10,300,328 and application 16/419,911 now US Patent 10,940,358.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or disclose an exercise machine in combination with all the structural and functional limitations and further comprising an upper frame, a base, a first boom having a first end pivotally connected to the base at a first connection point and a second end connected to the upper frame closer to the first end of the upper frame than the second end of the upper frame, a second boom having a first end pivotally connected to the base at a second connection point and a second end connected to the upper frame closer to the second end of the upper frame than the first end of the upper frame, a first actuator having a first end connected to the base closer to the first end of the base than the first connection point and a second end of the first actuator connected to the first boom, and a second actuator having a first end connected to the base closer to the second end of the base than the second connection and a second end of the second actuator connected to the second boom.
The closest prior art of record includes Lagree (US 2016/0166870), Wood et al (US 5,820,478), and Wang (US 6,851,144).
Lagree discloses an upper frame (15) having at least one track (see Figure 17, specifically), a first end and a second end opposite the first end (see Figure 17, specifically), wherein the upper frame includes a central longitudinal axis and wherein the at least one track has a longitudinal axis (50); a first exercise platform (see Figures 17-18, the platform connected to the first end of the frame) connected to or near the first end of the upper frame (see Figure 17, specifically); a second exercise platform (see Figures 17-18, the platform connected to the first end of the frame, not numbered) connected to or near the second end of the upper frame (see Figure 17, specifically); a third exercise platform moveably connected to the at least one track and adapted to be moveable along at least a portion of the longitudinal axis of the at least one track (see Figure 17, specifically); at least one biasing member (“The exercise machine 12 preferably is comprised of a Pilates machine comprises of an elongated frame having a first end and a second end, at least one rail 14 connected to the frame and a carriage 18 movably positioned upon the rail 14 with tension devices (e.g. springs, elastic bands) connected between the carriage 18 and the frame to provide resistance to the exerciser…” See paragraph [0064]) connected between the upper frame and the third exercise platform, wherein the at least one biasing member provides a resistance force to the third exercise platform; a base (20, 30, 32); a first boom (56, 57) having a first end pivotably connected to the base and a second end connected to the upper frame at or near the first end of the upper frame (see Figures 17-18); 51a first actuator (60) having a first end connected to the base and a second end connected to the first boom (see Figure 17, specifically);wherein the first actuator is operable to cause the first end of the first boom to rotate about its pivotable connection to the base and thereby cause the second distal end of the first boom to move in a vertical direction relative to the base (see Figures 17-18, specifically); whereby the first end of the upper frame is selectively moveable in a vertical direction to elevate the exercise machine with respect to the base and to provide the exercise machine with an angle of inclination between its first and second ends relative to a horizontal plane (see Figures 10-18, specifically). Lagree only discloses a first lift mechanism on the first side of the device (i.e. the first actuator, the first boom having two parallel booms, a first yoke and a first lifting member, see Figures 10-18). Lagree fails to disclose a second boom, a second actuator and a first actuator having a first end connected to the base closer to the first end of the base than the first connection point and a second end of the first actuator connected to the first boom, and a second actuator having a first end connected to the base closer to the second end of the base than the second connection and a second end of the second actuator connected to the second boom.
Wood et al discloses a powered tiltable platform having at least two identical devices on a first end and a second to tilt the platform (see Figure 1), where the devices tilt independently of each other to achieve various inclinations (see Figures 5-9). Wood et al discloses a first linear actuator 58, analogous to the first boom, and a second actuator 52. However, Wood et al fails to disclose a first actuator having a first end connected to the base closer to the first end of the base than the first connection point and a second end of the first actuator connected to the first boom, and a second actuator having a first end connected to the base closer to the second end of the base than the second connection and a second end of the second actuator connected to the second boom.
Wang discloses a lifting mechanism for a bed. Wang teaches a upper and lower crank mechanism (27), analogous to the first boom and second boom, connected to the upper frame (17) and the base (23), and a lifting mechanism (100), analogous to the first actuator, where the first end of the upper crank is attached near the first end of the upper frame and the second end of the lower crank is attached near the first end of the base. The lifting mechanism is attached between the upper and lower crank mechanisms. Wang fails to disclose a first actuator having a first end connected to the base closer to the first end of the base than the first connection point and a second end of the first actuator connected to the first boom, and a second actuator having a first end connected to the base closer to the second end of the base than the second connection and a second end of the second actuator connected to the second boom.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Megan Anderson/Primary Examiner, Art Unit 3784